DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered. 
Response to Arguments
Applicant's arguments (in remarks of May 3, 2022) with respect to claims 1 have been considered and it is acknowledged that the amendment of “a third inductance coupled between the transistor and the first and second LC resonators” to overcomes the prior art Zhu et al. (US 2019/0044483); However, prior art ZHU et al. (US 2020/0204122) teaches all limitations of claim 1, as discussed below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 14-15, 20, 27-28, 33, 36 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US 2020/0204122).

    PNG
    media_image1.png
    530
    1195
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    37
    962
    media_image2.png
    Greyscale

Fig. 5 of Zhu annotated by the examiner for ease of reference

Regarding claims 1, 20 and 33, Zhu (i.e. Fig. 5) discloses a radio frequency (RF) transistor amplifier (500), comprising:
a transistor (302) on a base (Isolation structure 808, as exemplarily shown in Fig. 8, §0069) of the RF transistor amplifier (500 in Fig. 5 and 800 in Fig. 8) coupled to an input and an output (312 and 318 respectively in Fig. 5 of Zhu) of the RF transistor amplifier (500, Fig. 5);
a first inductance-capacitance (534-532) resonator (Fig. 3) comprising a first inductance (534) and a first capacitance (532) where the first inductance (534) comprising a first set of inductive bond wires (exemplarily shown in Fig. 8 that all inductances are accomplished through bondwires) in series with a first capacitance (532, see Fig. 8); and
a second resonator (344-334) comprising a second inductance (344) and a second capacitance (334) where the second inductance comprising a second set of inductive bond wires (exemplarily shown in Fig. 8 that all inductances are accomplished through bondwires) in series with a second capacitance (334, see Fig. 8);

    PNG
    media_image3.png
    26
    702
    media_image3.png
    Greyscale
 

    PNG
    media_image3.png
    26
    702
    media_image3.png
    Greyscale

Figs. 8 (top) and 9 (bottom) of Zhu schematically shows the LC resonators in terms of bond wires connected in series with IPD capacitors. 840= 340 of FIGS. 3, 4 and 5; 842= 342 of FIGS. 3, 4 and 5; 844=344 of FIGS. 3, 4 and 5; 845= 534 of FIG. 5.

a third inductance (340) coupled between the transistor (302) and the first (534-532) and second (344-334) LC resonators,
wherein the first resonator, 534-532, is configured to resonate at a first frequency (inherently the combination of the series inductor 534, FIG. 5 (534) and the shunt capacitor 532, FIG. 5(532) results in a resonant circuit with a resonant frequency f1 determined by the capacitance 532, FIG. 5 and inductance 534, FIG. 5 value as f1 = 1/(2sqrt(534, FIG. 5*532, FIG. 5)), and wherein the second resonator, 344-334, is configured to resonate at a second frequency (similar to 534, FIG. 5 and 532, FIG. 5, the combination of 344, FIG. 5 (344) and 334, FIG. 5 (334) results in a resonant circuit with a resonant frequency determined by the corresponding capacitance 334, FIG. 5 and inductance 344, FIG. 5 value as f2 = 1/(2sqrt(344, FIG. 5*334, FIG. 5)) different (534, FIG. 5, 344, FIG. 5 are different from each other see Fig. 1, while 532, FIG. 5 and 334, FIG. 5 are the same capacitor 112 as shown in Figs. 5 & 8 and as such the resonant frequencies would be different) from the first frequency. 
wherein the first LC resonator (534-532) and the second LC resonator (344-334) are both coupled to the output of the RF transistor amplifier (see Figs 5 and 8) and wherein the first LC resonator (534-532) and the second LC resonator (344-334) are coupled in parallel between the output lead of the RF transistor amplifier and ground.
wherein a first LC resonator (534-532) of the plurality of LC resonators is configured to resonate at a first frequency (base band frequency) below a central frequency (operating frequency if the transistor) of the output frequency band, and wherein a second LC resonator of the plurality of LC resonators is configured to resonate at a second frequency (second harmonic) above the central frequency (fundamental operating frequency) of the output frequency band.
Wherein per claim 2, the first (534) and second (344) inductances are comprising a first (1845 in Fig. 19) and second (1842 & 1844) bond wires (§0154) and per claim 6, the first (534) and second (334) capacitances are different in values inherently to achieving different resonance frequencies f1 vs. f2.
Regarding claims 14, 27 and 33, Zhu further teaches that the RF transistor amplifier (500) comprising a plurality of LC resonators (544-534 and 344-334 of Fig. 5) that includes the first and second LC resonators, each coupled to the output of the RF transistor amplifier (see Fig. 5 and 8 & 19), the plurality of LC resonators therefore, the output circuit (RF_OUT) comprises a plurality of LC resonators (between the output node of the transistor 326 to the output node of the RF transistor 318), each coupled to an output (node 326) of the RF transistor amplifier (500), and each configured to resonate at a respective different frequency (reason mentioned above) wherein the plurality of LC resonators are configured collectively to attenuate RF signals across a frequency band (it is inherent that all these resonance frequencies ensure a specific band of operation for the transistor amplifier while attenuating beyond the band of operation for stable operation of the transistor amplifier; gain bandwidth enhancement is ensured within the desired frequency band of operation while attenuating out of band frequency signals).
Also, per claims 15, 28 and 34, it is well known in the art of packaged LDMOS transistor amplifiers that the first resonance frequency (close to f0, i.e. fundamental and baseband or video bandwidth, §0056-§0057) is below the central frequency while the second resonance frequency (third harmonic) is above the central frequency (fundamental, f0) of intended frequency band of operation of the LDMOS transistor amplifier and thus the reason for such configuration is evident from the fact that transistor device is intended for particular frequency band of operation (§0043), below or above which adequate attenuation is warranted so that the device doesn’t oscillate in below or above the intended frequency of operation. Thus, in order to ensure a stable operation, the first resonance frequency is adjusted below, identifying the lower end of the desired frequency band of operation and to ensure adequate bandwidth the second resonance is adjusted above, identifying the upper end of the desired frequency band of operation thereby opening up an optimum gain band width window (even under class F operation, §0031-§0032). Therefore, although Zhu is not explicit about the relationship between the first and second resonance frequency, it is an inherent feature of packaged transistor amplifier design. According to claim 36, Zhu also teaches that each LC resonator (544-534, and 344-334 in Fig. 5) comprises a respective set of inductive bond wires (see Fig. 8 & 9). Further according to claim 43, Zhu also teaches that the third inductance (340) is coupled to a drain (326) of the transistor (302), further comprising a harmonic reducer (send harmonic compensation) coupled between the drain (326) of the transistor (302) and the third inductance (340).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 7-10, 21 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Piel et al. (prior art of record).
Regarding claims 3 & 21, Zhu discloses the claimed invention, and further teaches varying the number and configurations of the bondwires 842, 844 and 845 to tune for different inductance values (§0078-§0079).
A person of ordinary skill in the art would find it obvious in varying features of configurations of the bond wires i.e. the length, profile (height above the package base 31 at different location of the bond wire, material (is read as and/or limitation, so not necessarily the material needs to be changed between two sets of bondwires in the same package, however, the option is there to change materials such as copper vs. aluminum wires for differences in inductive and conductive properties) and the cross-sectional area (of each wire or separation between wires in the transverse directions) in varying the inductances for achieving the required inductance value for specific resonant frequency (please see Figs. 4 and 5 of Piel et al. (US7,786,603) and cols 3 & 4) as a relevant prior art. 
Therefore, it would have been obvious in view of Zhu’s configuration change for tuning of bond wires that all possible features (i.e. length, profile, material and cross-sectional area) be changed for having varying degrees of freedom and precision control over tuning, thus teaching on all limitations of claims 3, 21 and therefore, also per claims 8 and 37, the first inductance (534, Fig. 5) comprises a first set of bond wires (845, Figs. 8 & 9) and the second inductance (344) comprises a second set of bond wires (124), and wherein the first det of bond wires and the second set of bond wires are different in length, material (please see the argument above mentioned in regards to claim 21), profile, and/or cross-sectional area. Further for claim 37 being dependent from claims 33 and 36, where Zhu also teaches parallel LC resonators at output comprising 534, FIG. 5 and 532, FIG. 5, and comprising 344, FIG. 5 and 334, FIG. 5, see Fig. 5 along with the first and second resonators, where the value of 534, FIG. 5 in output (RF_OUT) is different from the value of 344, FIG. 5 in output (RF_OUT) (see Figs. 8 and 9,  the shape and length of the bondwire are distinctly different), 534, FIG. 5 in output (RF_OUT) differs in length and profile from 344, FIG. 5 in output (RF_OUT).
 As a consequence of the aforementioned argument having extended flexibility of tuning per claims 4 and 9, therefore, the first set of bond wires and the second set of bond wires are different in cross-sectional shapes and per claim 5, having different values for a specific characteristic (such as bond wire length, height above the base, bending at a particular distance from the die) of the first and second set of bondwires to achieve required values of inductance and since the difference in resonance frequencies for f1 and f2 can be achieved in many different combinations of 534, FIG. 5-532, FIG. 5 and 344, FIG. 5-334, FIG. 5, it is well within the purview of a person of ordinary skill in the art for implementing different combinations of the four different elements to achieve desired results. In one such combinations per claim 7 the first (534, FIG. 5) and second (344, FIG. 5) inductances would be equal in values while difference in resonance frequencies f1 and f2 is achieved with different capacitance values for 532, FIG. 5 and 334, FIG. 5 and as an alternative per claim 10, the first inductance (534, FIG. 5) is different from the second inductance (344, FIG. 5), whilst maintaining the first capacitance (532, FIG. 5) equals to the second capacitance (334, FIG. 5). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843